DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim(s) 5 limits that a portion of the plug retracts into the sheath when the brush moves into the second state.  The art of record, notably Koll which teaches select of the plug features, does not teach such a movement configuration.  More particularly, while Koll teaches a plug that moves with the advancement of a sampling swab including being retractable with the swab, the plug of Koll does cannot reasonably be said to retract during a transition to a state which is comparable to the second state of claim(s) 1 from which claim(s) 5 ultimately depends — no other art would appear to remedy this deficiency in Koll.  Claim(s) 6 is allowable at least by virtue of its dependency on claim(s) 5.
Claim(s) 14 limits the brush of claim(s) 11 including a magnet on its distal tip configured to indicate a location of the tip.  There is no known art which would teach or motivate such a configuration.  More particularly, while the broader surgical and endoscopic biopsy art suggests select usage of magnets for navigating a device tip, such a suggestion would not be adequate to constitute a teaching of a magnet to indicate a location of a device tip.  Further, Ferris, the best art to teach claim(s) 11, teaches a handheld orifice sampling brush.  There would appear to be no adequate motivation or other rationale to incorporate any catheterized surgical navigation (or visualization) magnets into a handheld sampling brush used on an external orifice of a subject as in Ferris.  

Claim Objections
Claim(s) 5, 9, 11, and 15 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 5, the term ‘retracts’ should be amended to recite ‘is configured to retract’. 
In claim(s) 9 and 15, the phrase ‘includes tissue collection member’ should be amended to recite ‘includes a tissue collection member’. 
In claim(s) 11, the term ‘remains’ should be amended to recite ‘is configured to remain’. 
In claim(s) 16, each instance of the term ‘moveable’ should be amended to recite ‘configured to move’. 		 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferris (US 20170049422 A1 – cited in IDS).
For claim 1, Ferris teaches A brush [10] for non-invasive biopsy, comprising:
a distal tip [22] forming a cavity [operable hollow distal end of sleeve 14 at tip 22 with windows 38 and opening defined by 37 constitute(s), under BRI, a form of a ‘cavity’], wherein an opening of the cavity faces proximally; [either/both of windows 38 and distal opening formed by 37 of end 22 constitute(s), under BRI, a form of openings of one or more cavity/cavities which ‘face proximally’ — e.g., a vector normal to plane of opening of 37 can be said to ‘face proximally’ as can the longitudinal axes of windows 38 and thus the windows 38 can be said to ‘face proximally’] 
a shaft [24] that is movable relative to the distal tip [positions of Figs. 1-3 and 6], wherein a distal end [32] of the shaft is located within the cavity when the brush is in a first state [shown in Fig. 6],
and wherein at least a portion of the distal end of the shaft is located outside the cavity when the brush is in a second state; [Figs. 1-3 is the ‘second state’ of Ferris] 
an outer sheath [14], wherein the shaft extends through the outer sheath; [shown throughout Figs. 1-6]
and a set of bristles [34] located at the distal end of the shaft [Figs. 2-3], wherein the bristles at least partially move from within the cavity of the distal tip to outside the cavity of the distal tip when the brush moves from the first state to the second state [transition from Fig. 6 to Figs. 1-3],
and wherein the bristles are moveable proximally relative to the distal tip while the distal tip remains fixed relative to the outer sheath when the brush is in the second state. [where 34 moves relative to 22 and 37 where 22 and 37 are fixed / part of 14 per ¶¶19-21 with both rotation and retraction movement while outside of windows 38; second state is Figs. 1-3]

For claim 2, Ferris teaches The brush of claim 1, wherein a maximum diameter of the distal tip is at least as large as an outer diameter of the outer sheath. [where 37 tapers proximally to the full diameter of 14 most clearly in Figs. 2-3; more generally, where distal portion of 14 forming 22 is a consistent diameter with proximal portion of 14] 

For claim 3, Ferris teaches The brush of claim 2, wherein the distal tip at least partially seals a distal-end opening [any of opening 37 or windows 38 or even a space within 22 of 14 constitute(s), under BRI, a form of ‘a distal-end opening’] of the outer sheath when the brush is in the first state. [where solid portions of 22 (i.e., lumen walls of 14 between windows 38) necessarily have the capability to prevent ingress of at least some amount of semisolid body tissues during use (as opposed to a fully exposed brush or an end of 14 with more windows 38 permitting more / total ingress of semisolid body tissues) — thus teaching the BRI of ‘at least partially sealing’]. 

For claim 7, Ferris teaches The brush of claim 2, wherein the bristles include a tendency to expand to a bristle diameter when the brush is in the second state, and wherein the bristle diameter is larger the maximum diameter of the distal tip and the outer diameter of the outer sheath. [bristles squeezed through 37 between extension and retraction as in Fig. 6 as opposed to Figs. 1-3 per ¶19-21]. 

For claim 10, Ferris teaches The brush of claim 1, wherein the distal tip includes a taper having an apex at a distal terminus of the brush. [edge 37 is beveled which constitute(s), under BRI, a form of a ‘taper’ which is at a level of 36 (a distal terminus of the brush) as in Fig. 6] 

For claim 11, Ferris teaches A brush [10] for non-invasive biopsy, comprising:
a distal [36] tip located at a distal end of a shaft [24], wherein a set of bristles [34] is located on the shaft at a location that is proximal of the distal tip [throughout Figs. 1-6];
and an outer sheath [14] that is movable in a proximal direction relative to the distal tip [sleeve movement from Fig. 6 to Figs. 1-3 in ¶20], wherein the bristles are at least partially located in the outer sheath when the brush is in a first state, [state of Fig. 6]  
wherein the bristles include a tendency to expand to a brushing diameter when the outer sheath is in a second state, [bristles squeezed through end 22 of sheath 14 to expand in configuration of Figs. 1-3 (a second operable state) from configuration of Fig. 6 as in ¶¶19-21]
wherein the brushing diameter is larger than an outer diameter of the outer sheath, [34 with greater diameter than 22 throughout Figs. 1-6] 
and wherein the distal tip remains fixed relative to the shaft such that movement of the shaft causes movement of the distal tip in both of the first state and the second state. [36 formed on end of 24 and moves with 24 as shown between Figs. 1-3 and Fig. 6]

For claim 12, Ferris teaches The brush of claim 11, wherein an outer diameter of the distal tip is at least as large of the outer diameter of the outer sheath [diameter of 36 is 4-5 mm in ¶16 and diameter of 14 is 5-6 mm in ¶17, thus both 36 and 14 are (optionally) 5 mm diameter], and wherein the outer diameter of the distal tip extends in a direction that is perpendicular to the proximal direction. [diameter of 36 is an innate geometric dimension that is perpendicular to the longitudinal axis of the device 10 having a ‘proximal direction’]

For claim 13, Ferris teaches The brush of claim 11, wherein the distal tip at least partially seals a distal opening of the outer sheath when the brush is in the first state. [see citation for claim(s) 3, where as shown in Fig. 6 , tip 36 necessarily has the capability to prevent ingress of at least some amount of body fluids during use (as opposed to a fully exposed brush or an end of 14 without 36 permitting more / total ingress of body tissues) — thus teaching the BRI of ‘partially sealing’ a distal opening of 14 (i.e., partially sealing 37)]

Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sethi (US 20140336528 A1 – cited in IDS).
For claim(s) 16, Sethi teaches a brush for non-invasive biopsy [Figs. 1-6], comprising:
a first shaft [116] for controlling a position of a set of bristles [control in ¶39], wherein the set of bristles is fixed relative to the first shaft [per ¶40];
a second shaft [108] that is moveable relative to the first shaft when the brush is deployed [rotation and advancement in ¶¶42-45], wherein the second shaft is configured for controlling a position of a distal tip [110] of the brush,
and wherein the distal tip is fixed relative to the second shaft [110 connected to 108 in Fig. 2],
and wherein the distal tip forms a distal terminus of the brush [110 constitute(s), under BRI, a form of a ‘distal terminus’ of the device];
and an outer sheath [104], wherein the first shaft extends through the outer sheath [Figs. 4-6 showing nested configuration],
and wherein the second shaft extends through the outer sheath [Figs. 4-6 showing nested configuration] 
wherein the first shaft and the second shaft are each movable relative to the outer sheath when the brush is deployed such that the bristles are movable relative to the outer sheath and the distal tip is movable relative to the outer sheath. [simultaneous insertion of 116, 108, and 100 per end of ¶39 and rotation to expose bristles per ¶¶43-45] 

For claim(s) 17, Sethi teaches The brush of claim 16, wherein the distal tip includes a cavity for receiving at least one bristle of the set of bristles. [interior of 110 nesting 118 per ¶42 and Figs. 4-6 and 14] 

For claim(s) 19, Sethi teaches The brush of claim 16, wherein the first shaft and the second shaft are coaxial. [coaxial nesting as shown in Figs. 4-6]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferris in view of Koll (US 5129402 A).
For claim(s) 4, Ferris fails to teach the brush further comprising a plug at a distal end of the sheath.  
Koll teaches a biopsy device [abstract] comprising a plug [32] located at a distal end of an outer sheath [32 is near 24 and thus near 14 which is an end of 12 when 24 protrudes from 30 as in Figs. 4-5], where the plug seals a distal end opening of the outer sheath [32 sealing more rearward portions of 14 including thereby a distalmost portion of 14 immediately proximal to 32 constituting a ‘distal opening’ of 14  as shown in Fig. 1 and in col. 6 ll. 1-27], where a shaft [18] of the device extends through an opening of the plug [shown in Fig. 1].
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the brush of Ferris to incorporate the plug of Koll (e.g., to add seal 32 of Koll onto shaft 24 of Ferris) in order to aid in sample acquisition and to maintain sterility of the brush during sampling. As motivated by Kroll cols. 1-3 esp. col. 1 and col. 6 ll. 1-45. 

Claim(s) 8-9, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferris in view of Erin (US 20120253115 A1).
For claim(s) 8-9, 15, and 20, Ferris fails to teach a tissue collection member inside the outer sheath and inside the cavity. 
Erin teaches an biopsy device [abstract] comprising a tissue collection member [22] located inside a sheath [inside 20 in Fig. 5B], the collection member [22] located also in a cavity at a distal tip of the device [where in Fig. 5B a distal-most portion of the lumen of 20 constitute(s), under BRI, a form of a distal tip having a cavity therein], the collection member including an absorbent material [absorbing material in ¶35] configured to retain a tissue sample [sample collection in ¶¶46-48] upon contact with at least one of a set of bristles [material 22 friction fitted to bristles 24 in ¶40]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the brush of Ferris to incorporate the collection member of Erin (e.g., to place the absorbent member 22 of Erin onto shaft 24 immediately proximal or distal of bristles 34 of Ferris or over a portion of bristles 34 of Ferris) in order to aid in order to improve ease and efficiency of sample acquisition.  As motivated by Erin ¶¶9-11. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Erin.
For claim(s) 18, Sethi fails to teach a tissue collection member in the distal tip. 
Erin teaches an biopsy device [abstract] comprising a tissue collection member [22] located inside a sheath [inside 20 in Fig. 5B], the collection member [22] located also in a cavity at a distal tip of the device [where in Fig. 5B a distal-most portion of the lumen of 20 constitute(s), under BRI, a form of a distal tip having a cavity therein], the collection member including an absorbent material [absorbing material in ¶35] configured to retain a tissue sample [sample collection in ¶¶46-48] upon contact with at least one of a set of bristles [material 22 friction fitted to bristles 24 in ¶40]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the brush of Sethi to incorporate the collection member of Erin (e.g., to place the absorbent member 22 of Erin onto shaft 116 immediately proximal or distal of bristles 118 of Sethi or over a portion of bristles 118 of Sethi) in order to aid in order to improve ease and efficiency of sample acquisition.  As motivated by Erin ¶¶9-11. 

Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
	
Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to promote compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  Given the limited amount of non-production time, if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791